Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Paragraph 0032 “second vehicle electrical system channel 12” should be changed to “second vehicle electrical system channel 14”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 101 because the claimed method merely performs a step of assigning. These steps describe the concept of configuring information for a vehicle (i.e., mathematical computation or calculating parameters). At the time of the invention, calculation of information with a processor or microcontroller was well known in the art. In other words, the claimed process describes the concept of assigning.  The assigning and processing merely employs mathematical relationships to manipulate stored information to generate processed information.  This concept is similar to the other types of basic concepts that have been found by the courts to be abstract.  The courts have found manipulating information using mathematical algorithms to be abstract ideas (e.g., a mathematical procedure for converting one form of numerical representation to another in Benson, or an algorithm for calculating parameters indicating an abnormal condition in Grams).  Therefore, the claims are directed to an abstract idea.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method of “assigning at least one of the at least one consumer an electrical module” it is unclear the operation performed by the language assigning. Paragraph 0042 of the disclosure states a consumer, which is assigned to the first electronic module 120, may be connected to a terminal 140. It is unclear if the claim is directed to the connection when the system is designed/connected or if some matching or categorization is being performed during operation. It is unclear what the assigning operation or step is. The claims recite “are taken into consideration” it is unclear the meaning or operation required by said step. The claim recites “the selection of the electrical module” it is unclear the operation required by this recited step. The claim recites “a degree of feedback” it is unclear what a degree of feedback is or what quantity is being measured.
Claims 2 and 10 recite “categorizing” however it is unclear what element performs the claimed operation. The claim further recites the step of comparing however there does not appear to be any element the claimed electrical system to perform the comparing operation. Further the comparison does not appear to perform any output or operation in the system and is merely an internal 
Claim 7 recites “a third” it is unclear if a second is required by the claim.
Claim 7 recites “a fourth” it is unclear if a second through third are required by the claim.
Claim 8 recites “a firewall to connect vehicle electrical system channels to one another” it is unclear how this in incorporated into claim 1. No channels are found in claim 1 and claim 8 gives no indication how the firewall relates to the assigning method of claim 1.
Claim 9 claims a system however it appears the limitation are directed to the design or process or assigning and connecting consumers and modules. It is unclear how the selecting from a group or the taking into consideration to limit the claimed system.
With respect to claim 4 the claim recites “a simple plausibility check” it is unclear if Applicant intends the preforming of a plausibility check or if an element of a simple plausibility check is being claimed. Further it is unclear what the claim is testing is plausible or how the limitation simple is to limit the claim from another plausibility check. 
With respect to claims 8 and 11 the claim recites the use of a firewall however the term is set forth referring to element 16. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “firewall” in the claims is used by the claim to mean “a control unit and parallel switches” while the accepted meaning is “wall designed to prevent a fire” or “blocking unauthorized communication in a computer network” The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferré Fàbregas et al. (US 20200339048).
With respect to claim 1 Ferré Fàbregas teaches a method comprising the following steps: a vehicle (paragraph 0001) electrical system, assigning at least one of the at least one consumer (see one or more loads paragraph 0007) an electrical module (see switch assemblies 40, 50, 60, 70), the electrical module being selected from a group of electrical modules; wherein, a first consumer criterion, which refers to a supply requirement (for example 24V see paragraph 0034) of the at least one consumer, and a second consumer criterion (see HAD loads and Non-HAD loads), which refers to a degree of feedback of the at least one consumer, are taken into consideration (data present at the time of design) in the selection of the electrical module.
With respect to claim 9 Ferré Fàbregas teaches a vehicle electrical system comprising: one consumer (see one or more loads paragraph 0007) which is connected to the vehicle electrical system via an electrical module (see switch assemblies 40, 50, 60, 70), the electrical module being selected from a group of electrical modules; wherein, a first consumer criterion, which refers to a supply requirement (for example 24V see paragraph 0034) of the at least one consumer, and a second consumer criterion (see HAD loads and Non-HAD loads), which refers to a degree of feedback of the at least one consumer, are taken into consideration (data present at the time of design) in the selection of the electrical module.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fàbregas et al. (US 20200339048) in view of Wortberg (US 8,450,881).
With respect to claim 3 and 6 Ferré Fàbregas teaches the group of modules however does not teach a cutout. Wortberg teaches a first electrical module, which has a switch (430) and a cutout (420 fusible cut out col. 2 line 35), which are connected in parallel to each other. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ferré Fàbregas to try a parallel circuit as seen in Wortberg for the benefit of protecting the connected loads from a fault. 


. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fàbregas et al. (US 20200339048) in view of Wortberg (US 8,450,881) in view of Gillberg (US 20140117751).
With respect to claim 8 Ferré Fàbregas teaches the electrical system of claim 1 however does not teach the use of a firewall. Firewalls are known connecting vehicle electrical systems (see Fig. 3) as seen Gillberg. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ferré Fàbregas to include the use of a firewall for benefit of increase reliable signal communication. 
With respect to claim 11 Ferré Fàbregas teaches the electrical system however does not teach the use of a firewall. Firewalls are known connecting vehicle electrical channel systems (see Fig. 3) as seen Gillberg. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ferré Fàbregas to include the use of a firewall for benefit of increase reliable signal communication. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836